Citation Nr: 0307869	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a heart disability.

2.	Entitlement to service connection for a disability of the 
cervical spine and 
thoracic spine. 

3.	Entitlement to service connection for a disability of the 
eyes.

4.	Entitlement to service connection for a right hand 
disability.

5.	Entitlement to service connection for right great toe 
disability.

6.	Entitlement to service connection for a right ankle 
disability.

7.	Entitlement to an increased (compensable) rating for basal 
cell epitheliomas, 
nose, neck, and left ear. 

(The issue of entitlement to service connection for a 
disability of the lumbar spine will be addressed in a 
subsequent Board decision.)  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1972 to 
October 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues presented were remanded by the Board to the 
RO for further development and review in December 2000.  

Although the veteran's appeal also originally included the 
issue of entitlement to an increased (compensable) rating for 
bilateral hearing loss, this issue was denied in the December 
2000 Board decision and is therefore no longer in appellate 
status.  

The Board is undertaking additional development on the issue 
of service connection for disability of the lumbar spine 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  See 
67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 20.903 (2002)).  After giving the veteran notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  The veteran does not suffer from a current heart 
disability.   

2.	Cervical or thoracic spine disabilities were not 
manifested during the veteran's 
active duty service or for many years thereafter, nor are his 
current cervical or thoracic spine disabilities otherwise 
related to the veteran's active duty service. 

3.	Disability of the eyes were not manifested during the 
veteran's active duty 
service or for many years thereafter, nor are his current 
disability of the eyes otherwise related to the veteran's 
active duty service. 

4.	The veteran does not suffer from a current right hand 
disability. 

5.	The veteran does not suffer from a current right great toe 
disability.

6.	The veteran does not suffer from a current right ankle 
disability.

7.  The veteran's service-connected basal cell epitheliomas, 
nose, neck, and left ear is manifested by subjective 
complaints of stinging and itching when basal cell carcinoma 
is present;  clinical findings do not indicate any basal cell 
epitheliomas present and show scars on the nose, neck and 
left cheek that are not disfiguring, not tender, and not 
palpable. 




CONCLUSIONS OF LAW

1.	Heart disability was not incurred in or aggravated by the 
veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.	Cervical and thoracic spine disabilities were not incurred 
in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

3.	Disability of the eyes were not incurred in or aggravated 
by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

4.	Right hand disability was not incurred in or aggravated by 
the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

5.	Right great toe disability was not incurred in or 
aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110,1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

6.	Right ankle disability was not incurred in or aggravated 
by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 
38 C.F.R. § 3.303 (2002).

7.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected basal cell 
epitheliomas, nose, neck, and left ear have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.118 and Code 7818 (2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.118 and Code 7818 (effective August 
30, 2002) (see 67 Fed. Reg. 49590-49599 (July 31, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection and increased rating claims.  The 
discussions in the rating decisions, statement of the case, 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in an April 
2001 letter and a July 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports in 
February 1989, July 1991, October 1992, November 1994, July 
1998, September 2001 and a May 2002 addendum to the September 
2001 VA examination report, and private medical records from 
McAlester Bone & Joint Clinic, Inc.  As the record shows that 
the veteran has been afforded VA examinations in July 1998 
and September 2001 in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims addressed in this decision. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
cardiovascular disease or arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

At this point the Board emphasizes that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
The Board also notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Heart Disability

A review of the service medical records shows that the 
veteran complained of chest pain in 1976, which was 
attributed to heartburn and stress.  He complained of 
palpitations in October 1981 and chest pain in March 1986, 
but there were no clinical findings.  In August 1986, the 
veteran was diagnosed as having high cholesterol and was put 
on a low cholesterol diet.  MEB examination in August 1988 
indicated that the veteran complained of chronic heartburn 
for several years.  Cardiac examination revealed a regular 
rate and rhythm without murmur or gallop.  At that time, 
blood pressure was recorded as 112/58, pulse was reported to 
be 86 sitting, and EKG testing and chest x-ray examination 
were interpreted as normal.  

A February 1989 VA examination failed to identify any 
cardiovascular disability.  A February 1989 VA medical record 
noted extensive hilar and mediastinal calcific nodal disease.  
A private medical record in September 1999 from McAlister 
Bone and Joint Clinic, Inc. revealed that the veteran 
complained of occasional chest pain and shortness of breath 
with exertion.  Examination of the heart showed a regular 
rate and rhythm without audible murmurs.  No heart disability 
was diagnosed or noted in the record. 

Following the Board's December 2000 Remand, the veteran 
underwent a VA examination in September 2001.  Examination 
demonstrated that heart sounds were normal with regular rate 
and rhythm and no murmurs.  The diagnosis was normal 
cardiovascular examination.  A September 2001 x-ray 
examination of the chest did not reveal any abnormalities.  A 
May 2002 addendum to the September 2001 VA examination report 
indicated that after reviewing the claims file, the examiner 
opined that the veteran's heart examination was normal and so 
his cardiovascular condition had no association with his 
active duty service.  

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty."  38 U.S.C.A. § 1110; see also 38 C.F.R. 
§ 3.303(a).  "Disability" means a current disability shown 
by competent medical evidence to presently exist at the time 
of the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  In the present case, the record fails to demonstrate 
that the veteran has any heart disability.  While the Board 
recognizes that the veteran was diagnosed as having high 
cholesterol in service, the veteran is not currently 
diagnosed with this disease, or any other heart disease.  

Additionally, although there were findings in a x-ray 
examination report in February 1989 noting extensive hilar 
and mediastinal calcific nodal disease, a more recent x-ray 
examination of the chest taken in September 2001 revealed no 
abnormalities.  Furthermore, while a September 2001 VA 
medical record noted a segmental wall motion abnormality of 
the distal interventricular septum and adjacent apical 
segment, the September 2001 VA examination report found a 
normal cardiovascular examination.  In fact, the September 
2001 VA examination report noted that examination revealed no 
carotid bruits, no jugular venous distention, and heart size 
was normal.  Therefore, the Board does not view these 
findings as establishing the presence of cardiovascular 
disease or disability at this time.  There was also no 
evidence in the record relating the clinical findings of 
nodal disease or distal interventricular septum to service.  
Moreover, a trained medical examiner has reported a normal 
cardiovascular examination in September 2001, and the 
examiner made this determination based not only on 
examination of the veteran, but also after reviewing the 
record.  This opinion is highly persuasive. 

In sum, the preponderance of the evidence is against the 
veteran's heart disability claim.  Consequently, his appeal 
as to this matter must be denied. 

Disability of the cervical spine and thoracic spine 

A review of the record shows that there is some conflicting 
evidence as to whether the veteran has current disabilities 
of the cervical and thoracic spine.  A VA examination report 
in September 2001 found that cervical and thoracic spine 
examinations were normal and a May 2002 Addendum to the VA 
examination report indicated that upon review of the claims 
file, the examiner opined that the veteran does not have a 
cervical or thoracic spine disability.  In contrast, a 
September 1999 private medical record from McAlister Bone and 
Joint Clinic, Inc. indicated that the veteran has pain in the 
cervical area along with radicular pain secondary to 
contusion and resultant myofascial strain, cervicothoracic 
region.  Nevertheless, even after giving the veteran the 
benefit of the doubt that he has current cervical and 
thoracic spine disabilities, the evidence fails to show a 
chronic disability to the cervical or thoracic spine as a 
result of any in-service injury.  

The veteran's essential argument is that his current cervical 
and thoracic spine disabilities are related to an in-service 
injury.  In support of his argument, the veteran testified at 
his personal hearing in December 1999 that he injured his 
spine as a result of an accident in September 1986.  To 
corroborate his testimony, a statement from L.H. was 
submitted that supports the veteran's testimony and written 
statements that he did slip and fall in September 1986.  
However, even assuming the incident occurred, the service 
medical records fail to show that he complained of or 
received treatment for his cervical or thoracic spine as a 
result of a September 1986 accident.  There is also no 
evidence that he ever received follow-up treatment in service 
for his cervical or thoracic spine after September 1986. 

The Board also notes that while the service medical records 
show that the veteran injured his back in November 1978, this 
injury apparently become acute and transitory as examinations 
in June 1982, August 1986, and the MEB examination in August 
1988 all fail to show clinical findings of any cervical or 
thoracic spine disability.  Furthermore, there is no 
reference to the veteran complaining of any symptoms 
involving his cervical or thoracic spine in a February 1989 
VA examination report.  Additionally, the February 1989 VA 
examination failed to reveal any clinical findings of a 
cervical or thoracic spine disability or arthritis of the 
cervical or thoracic spine.  As such, the Board finds that 
the evidence fails to show a chronic disability to the 
veteran's cervical or thoracic spine as a result of an in-
service injury at this time.  There are also no clinical 
findings of arthritis of the cervical or thoracic spine in 
service or within one year from service.  

Disability of the Eyes

A review of the service medical records shows that the 
veteran received treatment for both eyes in service.  
According to a March 1976 clinical note, the veteran injured 
his left eye in July 1974, which required scraping of the 
cornea and wearing a patch for two days.  The March 1976 
clinical note also indicated that the veteran injured his 
left eye again in an accident in October 1974 when a shell 
exploded.  The veteran received treatment for his eyes in 
service on a number of occasions between 1976 and 1984.  

Despite receiving treatment for his eyes in service, there is 
no evidence of a relationship between his current disability 
of the eyes and service.  In fact, VA examination report in 
September 2001 indicated that following examination, it was 
determined that the veteran currently has early age-related 
macular degeneration OD, which was not interfering with 
central vision (not in foveal zone) and vision was 20/20 in 
each eye without correction.  The examiner opined that the 
veteran's current disability of the eyes is strictly an age-
related condition and can very likely be exacerbated by the 
veteran's smoking.  There is no evidence from this report 
that the veteran's current disability of the eyes is related 
to service.  There is also no other evidence relating the 
veteran's current disability of the eyes to service. 

The Board recognizes the veteran and his wife's testimony and 
statements.  However, the veteran and his wife do not appear 
to have any medical expertise, and as such, are not competent 
to offer an opinion as to diagnosis or medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are simply not 
capable of offering evidence that requires medical 
knowledge).  
Consequently, the Board finds that the evidence fails to show 
a relationship between the veteran's current disability of 
the eyes and service at this time. 

Right Hand, Right Great Toe, and Right Ankle Disabilities

A review of the service medical records shows that the 
veteran complained of and received treatment for his right 
hand, right great toe, and right ankle in service.  
Specifically, clinical notes in December 1975 indicate that 
the veteran received treatment for trauma to his right hand.  
In February and April 1981, the veteran received treatment 
for complaints of right hand pain.  In March 1987, the 
veteran complained of right toe pain and in May 1987, the 
veteran received treatment for an ingrown toenail.  A 
surgical procedure was performed to remove the veteran's 
ingrown toenail.  In May 1972, the veteran complained of and 
received treatment for right ankle pain.  

However, the record fails to show that the veteran has a 
current right hand, right great toe, or right ankle 
disability.  A September 2001 VA examination report indicated 
that the veteran's right hand, right great toe, and right 
ankle were all found normal upon examination.  As noted 
above, service connection is awarded for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty."  38 U.S.C.A. § 1110; see also 
38 C.F.R. § 3.303(a).  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection.  
Degmetich, supra; Chelte, supra.  

While a November 1994 VA examination report indicated that 
the veteran had subjective complaints of right hand pain and 
objective findings of decreased grip strength, the Board 
finds that the September 2001 VA examination report is more 
persuasive evidence.  The recent VA examination report is 
reflective of the veteran's current right hand condition and 
noted no decreased grip strength.  Additionally, a May 2002 
addendum to the September 2001 VA examination noted that 
after reviewing the claims file, the examiner opined that the 
veteran does not have a current right hand disability.  
Furthermore, although the July 1991 x-ray examination report 
noted arthritic changes of the thumbs of both hands and the 
November 1994 x-ray examination report indicated that the 
veteran had early degenerative joint disease of the third MP 
joint, the most recent x-ray examination report in September 
2001 found a normal right hand and no indication of 
arthritis.  

The Board also notes that an October 1992 VA examination 
report found a callous on top of the right great toe from 
positioning secondary to pain.  However, no diagnosis was 
made regarding any disability involving the right great toe.  
Further, a May 2002 addendum to the September 2001 VA 
examination indicated that after reviewing the claims file, 
the examiner opined that the veteran does not have a current 
right great toe disability.  

The September 2001 examiner also reported that right ankle 
examination was normal.  There was no edema, effusion, 
instability, weakness, tenderness, redness or heat.  There 
was no abnormal movement or guarding, and no pain during the 
movement.  Plantarflexion was to 45 degrees and dorsiflexion 
was to 15 degrees.  Although dorsiflexion was to 15 degrees 
with 20 degrees being normal (see 38 C.F.R. § 4.71, Plate 
II), the examiner nevertheless reported the examination to be 
normal.  In other words, in the medically trained judgment of 
the examiner, there was no evidence of current right ankle 
disability. 

Finally, the Board recognizes the veteran and his wife's 
testimony and statements.  However, as noted above, the 
veteran and his wife do not appear to have any medical 
expertise, and as such, are not competent to offer an opinion 
as to diagnosis or medical etiology.  Espiritu, supra.  

Therefore, the Board does not view these findings as 
establishing the presence of a right hand, right great toe, 
or right ankle disability at this time.  In sum, the 
preponderance of the evidence is against the veteran's right 
hand, right great toe, and right ankle disability claims.  
Consequently, his appeal as to these matters must be denied. 

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected basal cell epitheliomas of 
the nose, neck, and left ear warrants a higher disability 
rating.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected basal cell epitheliomas of 
the nose, neck, and left ear has been rated by the RO under 
the provisions of Diagnostic Code 7818.  Under Diagnostic 
Code 7818, new growths, malignant, skin are to be rated under 
scars, disfigurement, etc. on the extent of constitutional 
symptoms, physical impairment.

Diagnostic Code 7800 governs ratings for disfiguring scars of 
the head, face or neck.  Under the Diagnostic Code 7800, a 
noncompensable rating is assigned for a scar of slight 
disfigurement.  A 10 percent rating is in order where a scar 
is moderately disfiguring and a 30 percent rating is 
warranted for a scar causing severe disfigurement, especially 
if it produces a marked and unsightly deformity of eyelids, 
lips or auricles.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial poorly nourished scars with repeated ulcerations.  
Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars, which are tender and painful on 
objective demonstration.  

Diagnostic Code 7806 governs ratings for eczema.  Under 
Diagnostic Code 7806, a noncompensable rating is given where 
the findings show slight, if any, exudation or itching, if 
involving an exposed surface or extensive areas.  A 10 
percent rating requires exfoliation, exudation or itching and 
involvement of an exposed surface or extensive areas.

In this case, Diagnostic Code 7800 would apply, as the 
veteran's scars are located on the nose, neck and left ear.  
However, a compensable rating is not warranted under this 
code.  Specifically, to warrant a 10 percent rating under 
Diagnostic Code 7800, moderate disfigurement must be shown.  
In this case, a September 2001 VA examination report 
indicated that scars were found on the left cheek, neck and 
nose. The left cheek scar was in the skin fold and measured 
1.75 centimeters long.  The one horizontal scar in the 
anterior part of the neck measured 1.2 centimeters and the 
one scar in the left nasolabial fold was triangular in shape 
with base measurements about .4 centimeters on each side and 
height is 1.5 centimeters.  The examiner opined that there 
was no disfigurement or functional loss to the left cheek, 
neck and nose because of these scars.  The examiner also 
indicated that no other lesions were found or palpable at 
this time.  There was also no findings of basal cell 
carcinoma present.  Additionally, the July 1998 VA 
examination report and VA medical records also failed to show 
any findings of basal cell carcinoma present or any 
disfigurement or functional loss due to scarring from lesions 
to the veteran's head, face, or neck.  In this regard, the 
Board views the findings to show that the veteran does not 
have symptoms of moderate disfigurement of the head, face or 
neck.  Accordingly, the Board finds no basis for a 
compensable rating under Code 7800 at this time.

Likewise, consideration of Diagnostic Codes 7803 and 7804, 
which contemplate poorly nourished scars with repeated 
ulceration and tender and painful scars on objective 
demonstration, would not result in the assignment of a 
compensable rating as the medical evidence demonstrates that 
the veteran's scars are not tender and are not palpable.  
There is also no evidence of  poor nourishment, ulceration, 
inflammation, edema, keloid formation, or breakdown of the 
skin.  In fact, the most recent VA examination report 
demonstrates that the veteran's scars are not disfiguring and 
VA clinical record in September 1999 indicated that the 
veteran's left cheek scar had no erythema or exudates 
associated with it, and it was not tender to palpation.  
Furthermore, there is no clinical evidence of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area to warrant a 10 percent rating under 
Diagnostic Code 7806.  

The Board further notes that by regulatory amendment 
effective August 30, 2002, changes were made to the schedular 
criteria for rating diseases of the skin.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The veteran and his 
representative were furnished the new regulation in December 
2002 and afforded an opportunity to respond.  In a 
communication received in January 2003, the veteran indicated 
that he had no further evidence or argument to present. 

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas, supra.  In deciding such a 
case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); see 
also VAOPGCPREC 3-2000 (2000).

Potentially applicable Codes include 7800 for disfigurement 
of the head, face, or neck.  A 10 percent rating is warranted 
where there is one characteristic of disfigurement.  The 8 
characteristics of disfigurement are:  scar 5 or more inches 
(13 or more cm) in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shinny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

In the veteran's case, the most recent VA examination report 
indicated that the scars in the left cheek, neck, and nose 
were not disfiguring or with any functional loss, and the 
record is void of any abnormalities related to these scars.  
It does not appear that any of the characteristics of 
disfigurement have been demonstrated so as to warrant a 
compensable rating under the new Code 7800.  Accordingly, 
there appears to be no disability related to the scars.  
Therefore, there is no basis to warrant a compensable rating 
for his scars under either the old or new regulation..

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Conclusion

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.


ORDER

Entitlement to service connection for a heart disability is 
not warranted.  Entitlement to service connection for 
disability of the cervical spine and 
thoracic spine is not warranted.  Entitlement to service 
connection for a disability of the eyes is not warranted.  
Entitlement to service connection for a right hand disability 
is not warranted.  Entitlement to service connection for 
right great toe disability is not warranted.  Entitlement to 
service connection for a right ankle disability is not 
warranted.  Entitlement to an increased (compensable) rating 
for basal cell epitheliomas is not warranted.  To this 
extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

